COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.L.B. and A.M.B., Children

Appellate case number:      01-17-00547-CV

Trial court case number:    2015-02581J

Trial court:                315th District Court of Harris County

        On November 7, 2017, the parties filed a “Joint Motion for Use of Agreement to
Correct Reporter’s Records,” requesting that this Court use their Agreement to correct the
reporter’s record. See TEX. R. APP. P. 34.6(e)(1). The parties contend that Volume 6B of
the reporter’s record contains an incomplete Petitioner’s Exhibit 13, titled “Permanency
Report to the Court – Temporary Managing Conservatorship,” which is missing the even-
numbered pages. The parties also filed an “Agreement for Correction of Reporter’s
Record of the Trial” (“Agreement”), containing a redacted and complete Petitioner’s
Exhibit 13, which is identical to the unredacted clerk’s record version at pages 233-252.
        The notice of appeal in this parental termination case was filed on July 11, 2017,
setting the 180-day compliance deadline for January 8, 2018. See TEX. ST. JUD. ADMIN.
R. 6.2(a) (West 2016); TEX. R. APP. P. 4.1(a), 26.1(b). Thus, the Clerk of this Court is
directed to change the deadline from January 5, 2018, to January 8, 2018.
        Generally, if “the dispute arises after the reporter’s record has been filed in the
appellate court, that court may submit the dispute to the trial court for resolution.” See
TEX. R. APP. P. 34.6(e)(3). However, Rule 34.6 also allows the parties to agree to correct
an inaccuracy in the reporter’s record, including an exhibit without the reporter
recertifying the record. See id. 34.6(e)(1). Given that this is a termination appeal in
which the appellee’s brief deadline was extended until November 10, 2017, and the
compliance deadline, the Court finds that is good cause to suspend the operation of Rule
34.6(e)(3). See id. 2, 34.6(e)(1). Accordingly, the Court GRANTS the parties’ joint
motion to use the Agreement to replace Petitioner’s Exhibit 13 in Vol. 6B of the record.
      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                               Acting for the Court
Date: November 14, 2017